Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 1 of 7 Page ID #:1075



    1    Katherine M. Dugdale, Bar No. 168014
         KDugdale@perkinscoie.com
    2    PERKINS COIE LLP
         1888 Century Park E., Suite 1700
    3    Los Angeles, CA 90067-1721
         Telephone: 310.788.9900
    4    Facsimile: 310.788.3399
    5    William C. Rava (appearing pro hac vice)
         Christian W. Marcelo (appearing pro hac vice)
    6    WRava@perkinscoie.com
         CMarcelo@perkinscoie.com
    7    PERKINS COIE LLP
         1201 Third Avenue, Suite 4900
    8    Seattle, WA 98101
         Telephone: 206.359.8000
    9    Facsimile: 206.359.9000
   10    Attorneys for Plaintiff
         Nintendo of America Inc.
   11
                              UNITED STATES DISTRICT COURT
   12
                            CENTRAL DISTRICT OF CALIFORNIA
   13
   14
   15    NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
         Washington corporation
   16                                             NINTENDO’S MEMORANDUM IN
                            Plaintiff,            SUPPORT OF MOTION FOR
   17                                             RECONSIDERATION
               v.
   18                                             Date:     July 13, 2021
         MATTHEW STORMAN, an                      Time:     10:00 a.m.
   19    individual, JOHN DOES 1-10,              Ctrm:     #8B
         individuals and/or corporations,
   20                                             The Honorable Consuelo B. Marshall
                            Defendant.
   21
   22
   23
   24
   25
   26
   27
   28


                                                                                152688847.4
Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 2 of 7 Page ID #:1076



    1
                                     I.     INTRODUCTION
    2
              Plaintiff Nintendo of America Inc. (“Nintendo”) respectfully asks the Court
    3
        to reconsider only one aspect of its May 27, 2021 Order (Dkt. No. 75) (the “Order”)
    4
        granting in part Nintendo’s Motion for Summary Judgment (the “Motion”).
    5
        Specifically, for the reasons described below, Nintendo respectfully asks the Court
    6
        to reconsider its denial of a permanent injunction.
    7
                                      II.    BACKGROUND
    8
        A.    Procedural History
    9
              On Tuesday, December 29, 2020, Nintendo filed its Motion seeking
   10
        summary judgment on its claims for copyright infringement, trademark
   11
        infringement, and state law claims for unlawful business practices. Dkt. No. 52 &
   12
        52-1. In addition to seeking statutory damages and attorney’s fees, Nintendo
   13
        requested a permanent injunction enjoining Mr. Storman from further infringing
   14
        Nintendo’s intellectual property. Id. at 21-23; see also Dkt. No. 52-10 (Nintendo’s
   15
        Proposed Permanent Injunction).
   16
              Mr. Storman filed his Response on February 25, 2021. Dkt. No. 63.
   17
        Mr. Storman did not make any arguments in opposition to (nor did he even
   18
        mention) Nintendo’s request for a permanent injunction in his response. Id.
   19
              On May 27, 2021, this Court entered the Order, granting in part and denying
   20
        in part Nintendo’s Motion. Dkt. No. 75. In particular, this Court:
   21
                     (1) held that Mr. Storman willfully infringed Nintendo’s
   22
                     copyrights and trademarks;
   23
                     (2) granted Nintendo statutory damages for both copyright
   24
                     and trademark infringement totaling $2,115,000;
   25
                     (3) held that Nintendo is entitled to reasonable fees for its
   26
                     copyright claims and requested additional briefing if
   27
                     Nintendo seeks attorney’s fees under the Lanham Act; and
   28                                            -1-



                                                                                     152688847.4
Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 3 of 7 Page ID #:1077



    1                 (4) denied Nintendo’s request for a permanent injunction.
    2          Regarding the permanent injunction, this Court concluded that Nintendo
    3   failed to demonstrate it would suffer irreparable injury without an injunction or that
    4   an inadequate remedy at law exists. Order at 15-16. It recognized that “any
    5   hardship from enjoining Defendant from infringing Plaintiff’s copyrights and
    6   trademark rights is irrelevant in determining whether to issue an injunction[,]” but
    7   ultimately found that the factor was neutral because Mr. Storman had recently
    8   disabled his website. Id. Finally, this Court concluded that the public interest
    9   factor weighed in favor of issuing a permanent injunction. Id.
   10          After briefing on summary judgment was complete, on April 14, 2021, in
   11   response to the sanctions issue, Mr. Storman filed a declaration stating he was
   12   unable to pay the $3,100 in sanctions this Court had ordered him to pay for his
   13   various discovery violations. Dkt. No. 69.
   14   B.     Trademark Modernization Act
   15          On Sunday, December 27, 2020, two days before Nintendo filed its Motion,
   16   the Trademark Modernization Act (the “TMA”) was signed into law. The
   17   Trademark Modernization Act amended the Lanham Act in several ways. Relevant
   18   here, it codified that where a defendant is found to have violated the Lanham Act, a
   19   “plaintiff seeking any such injunction shall be entitled to a rebuttable presumption
   20   of irreparable harm … in the case of a motion for a permanent injunction …” 15
   21   U.S.C. § 1116; Kinsley Tech. Co., v. Ya Ya Creations, Inc. et al., No. 220CV04310,
   22   2021 WL 2227394, at *4 (C.D. Cal. May 3, 2021) (“On December 27, 2020,
   23   Congress codified the rule that a plaintiff seeking a preliminary injunction to enjoin
   24   trademark infringement ‘shall be entitled to a rebuttable presumption of irreparable
   25   harm upon a finding of ... likelihood of success on the merits.’”)1
   26
               1
                 The TMA resolved a circuit split regarding the effect of eBay, Inc. v. MercExchange,
   27   LLC, 547 U.S. 388 (2006) in which the Supreme Court held that there was no presumption of
        irreparable harm upon a showing of patent infringement. Prior to passage of the TMA, some
   28
                                                      -2-
Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 4 of 7 Page ID #:1078



    1                                        III.    ARGUMENT
    2          When it filed its Motion on Tuesday, December 29, Nintendo was unaware
    3   that the Trademark Modernization Act had been signed into law two days earlier,
    4   on Sunday, December 27. For this reason, in its Motion, Nintendo did not
    5   reference the TMA or the presumption of irreparable harm it codified.2 This
    6   codified presumption and Mr. Storman’s actions subsequent to the completion of
    7   the summary judgment briefing demonstrate Nintendo’s entitlement to and need for
    8   a permanent injunction. Thus, per Local Rule 7-18(a) and (b), Nintendo
    9   respectfully requests this Court reconsider its denial of Nintendo’s permanent
   10   injunction (Dkt. No. 52-10) for three reasons.
   11          First, because this Court found Mr. Storman liable for trademark
   12   infringement, Nintendo is entitled to a presumption of irreparable harm. 15 U.S.C.
   13   § 1116. Even without a specific discussion by the parties or Court,3 the
   14   presumption of irreparable harm was the controlling law when the Order was
   15   entered and applied regardless of whether it was specifically discussed. L.R. 7-
   16   18(a); see also Gallagher v. San Diego Unified Port Dist., 14 F. Supp. 3d 1380,
   17   1388 (S.D. Cal. 2014), aff'd, 668 F. App'x 786 (9th Cir. 2016) (noting that courts
   18   have a “duty to apply current law to the cases before it in an effort to prevent
   19
        courts applied the holding in eBay to trademark infringement claims, including the Ninth Circuit,
   20   see, e.g., Herb Reed Enterprises, LLC v. Fla. Ent. Mgmt., Inc., 736 F.3d 1239 (9th Cir. 2013).
        Congress has now resolved the circuit split by codifying the presumption of irreparable harm.
   21   The amendment to the Code, however, is still difficult to find, apparently due to the recency of its
        implementation. It is available on the website of the US House of Representatives, OLRC, at
   22   https://uscode.house.gov/view.xhtml?req=(title:15%20section:1116%20edition:prelim)%20OR%
        20(granuleid:USC-prelim-title15-
   23   section1116)&f=treesort&edition=prelim&num=0&jumpTo=true, but not reflected in other
        official government publications, e.g., https://www.govinfo.gov/content/pkg/USCODE-2014-
   24   title15/html/USCODE-2014-title15-chap22-subchapIII-sec1116.htm, and other commonly-
        referenced code sources, such as the Cornell Law School website,
   25   https://www.law.cornell.edu/uscode/text/15/1116.
        2
          In his Response, Mr. Storman did not address Nintendo’s request for a permanent injunction,
   26   and so neither party addressed the permanent injunction—or the enactment of the TMA—in any
        briefing after Nintendo’s December 29 filing.
   27   3
          Nintendo did not specifically discuss the newly-codified irreparable harm presumption but did
        cite to the statute—15 U.S.C. § 1116—in its request for a permanent injunction. Mot. at 21.
   28
                                                        -3-
Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 5 of 7 Page ID #:1079



    1   inconsistent application of the law” and finding that failure to cite to a recent
    2   Supreme Court decision on appeal did not waive argument on remand). Moreover,
    3   in his Response, Mr. Storman did not address Nintendo’s request for a permanent
    4   injunction and so he did not (and could not) rebut the presumption. Dkt. No. 63.
    5   Thus, because irreparable harm should have been presumed and because Mr.
    6   Storman did not address or rebut that factor, the injunction factors weigh in favor of
    7   entering a permanent injunction.4
    8          Second, Mr. Storman’s recent actions have demonstrated there is a real risk
    9   that he continues to infringe Nintendo’s intellectual property. L.R. 7-18(b). In the
   10   parties’ recent meet-and-confer regarding this reconsideration request, Mr. Storman
   11   confirmed that he is considering relaunching the RomUniverse website to continue
   12   to distribute videogame ROMs for games from companies other than Nintendo.
   13   Declaration of William C. Rava ISO Motion for Reconsideration (“Rava Decl.”) ¶
   14   2. Although he represented that he would not include any Nintendo content on the
   15   relaunched website, Mr. Storman’s past actions tell a different story. For instance,
   16   for a full year after Nintendo initiated this lawsuit in September 2019, Mr. Storman
   17   continued to distribute thousands of Infringing ROMs through RomUniverse and
   18   actively uploaded infringing content. Mot. at 7-8; Dkt. No. 52-4 (Knudson Decl.) ¶
   19   7. Further, as this Court noted, when Nintendo previously notified Mr. Storman
   20   that content on his website infringed Nintendo’s copyrights, Mr. Storman failed to
   21   take the content down. See Order at 10. And, of course, Mr. Storman repeatedly
   22   failed to comply with his discovery obligations, promises he made to comply, and
   23   Court orders requiring his compliance, during which time highly-relevant evidence
   24   mysteriously disappeared. Dkt. No. 51 (Rava Decl. ISO Nintendo’s Request for
   25   Attorney’s Fees and Costs); Dkt. No. 65 (Order re Monetary Sanctions). Consistent
   26
        4
          Analysis of the “irreparable harm” and “inadequate remedy” factors significantly overlap and
   27   the analysis of the two factors run parallel. Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd.,
        518 F. Supp. 2d 1197, 1219 (C.D. Cal. 2007).
   28
                                                       -4-
Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 6 of 7 Page ID #:1080



    1   with this behavior, even after Nintendo agreed to a very modest monthly sanctions
    2   payment plan in order to accommodate Mr. Storman’s financial limitations (Dkt.
    3   No. 69), and after being so ordered by the Court (Dkt. Nos. 71 and 72),
    4   Mr. Storman failed make his first required payment, which was due on Monday,
    5   June 7, 2021. Rava Decl. ¶ 3. In short, because Mr. Storman has not demonstrated
    6   that he can be relied on or otherwise shown respect for intellectual property rights,
    7   Nintendo cannot simply rely on Mr. Storman’s oft-broken promises. In the
    8   circumstances, a permanent injunction ensuring that he does not infringe
    9   Nintendo’s rights is necessary.
   10         Third, because Mr. Storman recently represented that he does not currently
   11   have assets sufficient to satisfy the $3,100 sanctions award much less the final
   12   judgment, Nintendo will likely be unable to collect the statutory damages awarded
   13   by this Court. After briefing on the Motion was complete, Mr. Storman filed a
   14   declaration claiming to be unable to pay this Court’s $3,100 sanctions for his
   15   discovery violation due to poverty. Dkt. No. 69. Again, although Nintendo agreed
   16   to Mr. Storman’s proposal to pay just $50 a month over the next five years (Dkt.
   17   No. 72), Mr. Storman failed to make even his first payment, due on June 7, 2021.
   18   Rava Decl. ¶ 3. Thus, absent a permanent injunction, Nintendo lacks an adequate
   19   remedy at law and will suffer irreparable harm. L.R. 7-18(b); see also, e.g.,
   20   Grokster, 518 F. Supp. at 1219–20 (inability to collect payment from infringer
   21   supports finding irreparable harm and inadequacy of legal remedy and thus entry of
   22   injunction); Columbia Pictures Indus., Inc. v. Fung, No. 206CV05578, 2013 WL
   23   12098334, at *1 (C.D. Cal. Aug. 5, 2013) (granting permanent injunction because it
   24   was “extremely unlikely that Defendants will be able fully to compensate Plaintiffs
   25   monetarily for the infringements Defendants have induced in the past, or the
   26   infringements they could induce in the future”); Laguna Com. Cap., LLC v. Se.
   27   Texas EMS, LLC, No. CV 11-09930 MMM PLAX, 2011 WL 6409222, at *6 (C.D.
   28
                                                 -5-
Case 2:19-cv-07818-CBM-RAO Document 76-1 Filed 06/09/21 Page 7 of 7 Page ID #:1081



    1   Cal. Dec. 21, 2011) (granting injunction finding plaintiff was likely to suffer
    2   irreparable harm due to defendant’s insolvency).
    3                                  IV.    CONCLUSION
    4         For all of the above reasons, Nintendo respectfully seeks reconsideration of
    5   its request for a permanent injunction.
    6
    7
         DATED: June 9, 2021                 PERKINS COIE LLP
    8
    9                                        By:/s/ Katherine M. Dugdale
                                                Katherine M. Dugdale
   10                                           William C. Rava (appearing pro hac vice)
                                                Christian W. Marcelo (appearing pro hac
   11                                           vice)
   12
                                             Attorneys for Plaintiff
   13                                        NINTENDO OF AMERICA INC.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -6-
